Citation Nr: 1144339	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-30 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1985 to August 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The evidence of record demonstrates that bilateral tinnitus is related to active service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for bilateral tinnitus, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of tinnitus.  His DD-214 notes that his military occupational specialty was security specialist and that he was stationed at MacDill Air Force Base.

In his January 2008 claim, the Veteran stated that he was assigned to the 56th Security Police Squadron at MacDill Air Force Base and sustained acoustic trauma from his duties as a security specialist.  He stated he was constantly exposed to the excessive noise of F16s, because an integral part of his duty was to guard the flight line.  The Veteran reported that since 1990, he has experienced ringing in his ears.

A July 2008 VA audiological examination was conducted upon a review of the claims file.  The Veteran reported inservice noise exposure without hearing protection, including weapons fire, aircraft noise, mechanical noise, and explosions.  He denied any post-service occupational or recreational noise exposure, stating that he was an office worker.  It was noted that the Veteran reported periodic, brief duration tinnitus.  The examiner determined there was a history of bilateral tinnitus that was recurrent but not constant.  The examiner then opined that tinnitus was not related to service because it was periodic, of brief duration, and was normal-occurring tinnitus.  

In his January 2009 notice of disagreement, the Veteran stated that his tinnitus was intermittent but almost constant.  He also reiterated his inservice exposure to acoustic trauma.

In a March 2009 private medical record, it was noted that the Veteran reported tinnitus.  In an April 2009 private record, the Veteran reported constant bilateral tinnitus since 1988.  The buzzing sound had gradually worsened.  The assessment was bilateral tinnitus.  In a September 2010 private record, the Veteran reported a history of constant, bilateral tinnitus since 1988.  The assessment was bilateral tinnitus.  

In a November 2010 VA medical record, the Veteran reported tinnitus with onset since his time in the military.  Later it was noted that he stated the tinnitus was constant and bilateral with onset of a few years ago.  In February and March 2011 VA records, the diagnosis was tinnitus.  

At the April 2011 Board hearing, the Veteran testified that he was exposed to acoustic trauma during service due to working on the flight line around F16s.  He also testified that he experienced ringing in his ears during service and continuously since that time.  The Veteran testified that he felt the VA examiner was incorrect or misunderstood him because he told the examiner that his tinnitus was constant. 

The Board finds that the evidence of record supports a finding of service connection for bilateral tinnitus.  First, there is a current disability because VA and private medical records have provided diagnoses of bilateral tinnitus.  See 38 C.F.R. § 3.303(a); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  Additionally, the Veteran has provided competent and credible testimony regarding the presence of bilateral ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Second, the Board finds there was inservice acoustic trauma because the service personnel records show that the Veteran served as security specialist at an Air Force Base and he provided competent and credible testimony regarding inservice noise exposure.  See 38 C.F.R. § 3.303(a); Layno, 6 Vet. App. at 469-70.  Further, the Veteran provided competent and credible testimony that he experienced ringing in his ears during service.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469-70.

Last, the Board finds that the evidence of record supports a finding that the current bilateral tinnitus is related to service.  See 38 C.F.R. § 3.303(a), (b).  The Veteran has provided competent and credible testimony in several lay statements and VA and private medical records, that the ringing in his ears has been present since service discharge.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469-70.  Although the VA examiner determined that tinnitus was unrelated to service, this opinion is not assigned significant weight because it was based on an incorrect factual premise, that the Veteran's tinnitus was periodic and intermittent, rather than constant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the persuasiveness of an opinion is whether the examiner was informed of the relevant facts in rendering the opinion); Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that the Board may not reject a medical opinion solely because it is based on facts reported by the veteran but may do so where the facts are inaccurate or are unsupported by the other evidence of record).  The more probative and credible evidence of record indicates that the Veteran's ringing in his ears has been present since service discharge.  See 38 C.F.R. § 3.303(b).  

In summary, the evidence of record establishes a current disability of bilateral tinnitus that has been present since service discharge.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


